Case 5:18-cr-00258-EJD Document 811-9 Filed 06/02/21 Page 1 of 4




        Exhibit 9
               Case 5:18-cr-00258-EJD Document 811-9 Filed 06/02/21 Page 2 of 4




KATHERINE A TREFZ
   (202) 434-5038
   ktrefz@wc com




                                                July 7, 2020

    Via Email

    Mr. John C. Bostic, Esquire
    Mr. Robert Leach, Esquire
    Mr. Jeffrey Schenk, Esquire
    Ms. Vanessa Baehr-Jones, Esquire
    Assistant United States Attorneys
    United States Attorney’s Office
    Northern District of California
    150 Almaden Blvd. Suite 900
    San Jose, CA 95113

              Re:      United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                       No. CR-18-00258-EJD (N.D. Cal.)

    Dear Counsel:

           I write to raise several issues related to the government’s recent productions and
    disclosures in this case.

        I.          Document Issues

           Rule 16 Certification. The government’s Rule 16 deadline was June 26, 2020. Please
    confirm that the government believes it has produced all materials that are discoverable under
    Rule 16, or provide a date by which the government expects to complete its production and a
    description of what is remaining.

           FDA Data. The government has not responded to Ms. Holmes’ June 5, 2020 letter
    regarding the 1.7 terabytes of unprocessed “Tranche 9” data it produced on May 28, 2020.
    Please provide a response so that Ms. Holmes can determine whether to seek relief from the
    court on this issue.

            LIS Database. First, the government has been in possession of Theranos’ LIS database
    for nearly two years. Please explain why it was just now produced to the defense. Second, the
    government’s production letter states that the government has been “unable to access the
Case 5:18-cr-00258-EJD Document 811-9 Filed 06/02/21 Page 3 of 4
        Case 5:18-cr-00258-EJD Document 811-9 Filed 06/02/21 Page 4 of 4




July 7, 2020
Page 3

        Government Witnesses with No USAO Statements. We have been unable to identify
government interview memorandum for certain individuals who were deposed in the SEC
proceeding –
       . Please confirm that the prosecution team has not interviewed these individuals, or
identify the Bates number for an interview memorandum and agent notes.

        Missing Proffer Notes. We understand that the government received attorney proffers
with respect to certain individuals on its witness list, including Messrs.              .
However, it appears that the government has not produced notes with respect to many of the
proffers. Please promptly produce the notes and memoranda for all attorney proffers that the
government has received, or confirm that no such notes or memoranda exist but that the
government has disclosed any material that is subject to disclosure pursuant to Brady and its
progeny.

        Missing Giglio Material. We do not believe we have received proffer and/or immunity
agreements for individuals that the government has now identified as witnesses. Pursuant to
Giglio, please promptly produce all such agreements for the individuals identified on the
government’s witness list, including but not limited to
                               .


       We appreciate your prompt attention to these matters.


                                                    Sincerely,



                                                    Katie Trefz


 cc: J. Coopersmith, Esq.
